 



Exhibit 10.31

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.

SUPPLY AGREEMENT

Between

ASH STEVENS, INC.

and

PHARMION CORPORATION

Dated: March 31, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Sec.       Page  
 
  Essential Terms and Conditions     1  
 
           
1.
  Supply and Purchase of Compound     2  
 
           
2.
  Rolling Forecast; Safety Stock     4  
 
           
3.
  Shipment of Compound     5  
 
           
4.
  Termination; Licenses     7  
 
           
5.
  Compound Changes; Starting Materials     10  
 
           
6.
  Regulatory Responsibilities     12  
 
           
7.
  Quality Assurance     14  
 
           
8.
  Health and Safety Procedures     15  
 
           
9.
  Warranties and Indemnifications     15  
 
           
10.
  Insurance     17  
 
           
11.
  Confidentiality and Proprietary Rights     18  
 
           
12.
  Compliance With Law     20  
 
           
13.
  Other Provisions     20  
 
           
 
  Table of Exhibits     24  

      SUPPLY AGREEMENT   Page i

 



--------------------------------------------------------------------------------



 



SUPPLY AGREEMENT

     THIS SUPPLY AGREEMENT (the “Agreement”) is made effective as of March 31,
2005 (“Effective Date”) between:



(1)   ASH STEVENS, INC., a Michigan corporation with its principal place of
business at 5861 John C. Lodge Freeway, Detroit, Michigan 48202-3398 USA (“Ash
Stevens”); and   (2)   PHARMION CORPORATION, a Delaware corporation with its
principal office at 2525 28th St., Suite 200, Boulder, CO 80301 USA
(“Pharmion”).

Pharmion and Ash Stevens are sometimes individually referred to herein as a
“Party” and collectively as the “Parties”.

In consideration of the mutual agreements set forth herein, and other good and
valuable consideration the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:

ESSENTIAL TERMS AND CONDITIONS

The following are contractual essential terms and conditions collected together
here solely for the convenience of the Parties:



A.   General. Ash Stevens desires to manufacture and supply to Pharmion the
compound azacitidine (“Compound”, which is also known as 5-azacitidine) in
accordance with the specifications referenced in Exhibit A hereto (the
“Specifications”). Pharmion desires to purchase Compound from Ash Stevens for
use or for inclusion in human pharmaceutical products for development, sale or
other commercialization by Pharmion and its affiliates and licensees.   B.  
Prices and Payment. Prices for Compound are as specified in Exhibit B hereto.
Terms of payment are net 30 days from delivery to Pharmion of Compound and Ash
Stevens’ invoice.   C.   Term and Termination. The initial term of this
Agreement (the “Initial Term”) begins on the Effective Date and ends on May 31,
2011 (the “Initial Term Expiration Date”), unless earlier terminated by either
Party pursuant to the provisions of this Agreement. The Term of this Agreement
shall automatically be renewed for additional periods of two (2) years (each an
“Automatic Extension Period”) unless either Party provides notice of its desire
for this Agreement to expire at least one (1) year in advance of the relevant
expiration date (a “Notice of Termination”). Upon the request of either Party
made during the last year of the Initial Term, the Parties shall discuss in good
faith their plans and intent for the renewal of this Agreement for any Automatic
Extension Period. This Agreement may be terminated as provided in Section 4(b)
hereof.

      SUPPLY AGREEMENT   Page 1 of 25

 



--------------------------------------------------------------------------------



 



D.   The Parties are also parties to that certain Process Development and
Validation Agreement dated as of October 15, 2001, as amended by the First
Amendment to Confidentiality Agreement and Process Development and Validation
Agreement dated May 28, 2003 (the “Process Agreement”) and that certain
Confidentiality Agreement dated as of October 15, 2001, as amended by the First
Amendment to Confidentiality Agreement and Process Development and Validation
Agreement dated May 28, 2003 (the “Confidentiality Agreement”).

TERMS AND CONDITIONS



  1.   SUPPLY AND PURCHASE OF COMPOUND

          (a) General. Subject to and in accordance with the provisions of this
Agreement, Ash Stevens shall manufacture and supply Compound to Pharmion (and
Pharmion’s affiliates and licensees, as authorized and directed in writing by
Pharmion from time to time subject to the rights of Ash Stevens under
Section 1(g), hereinafter “Pharmion Designees”), as ordered by Pharmion pursuant
to this Section 1. As authorized and directed by Pharmion, Pharmion Designees
may exercise the rights of Pharmion pursuant to this Agreement pertaining to the
supply of Compound. All sales of Compound to Pharmion and Pharmion Designees
shall be subject to the terms and conditions of this Agreement.

          (b) Exclusivity.



  (i)   Supplies by Ash Stevens. Ash Stevens shall exclusively manufacture and
supply Compound to Pharmion and Pharmion Designees pursuant to this Agreement.
Ash Stevens shall not during the Term of this Agreement (both during and after
the Exclusivity Period (as defined below)) and for a period of five (5) years
after expiration of the Term or termination pursuant to an uncured material
breach by Ash Stevens of this Agreement, sell or provide Compound to any other
person or entity anywhere in the world (the “Territory”).     (ii)   Purchases
by Pharmion. Pharmion and Pharmion Designees shall exclusively purchase its
requirements of the Compound for the Territory from Ash Stevens from the
Effective Date until the Initial Term Expiration Date (the “Exclusivity
Period”). After the Exclusivity Period and during any Automatic Extension
Period, Pharmion and Pharmion Designees in their sole discretion may either (i)
purchase from Ash Stevens all of its requirements of Compound for the Territory,
or (ii) purchase a portion, or none of, its requirements of Compound for the
Territory. Notwithstanding the foregoing, the Exclusivity Period shall terminate
in the event that a Supply Shortage (as defined in Section 2(c) below) has
occurred and Ash Stevens has failed to remedy the Supply Shortage as provided in
Section 4(e) of this Agreement.

          (c) Orders. Pharmion and Pharmion Designees may order Compound from
Ash Stevens by placing written purchase orders during the Term of this Agreement
(“Orders”). During the Term Ash Stevens shall accept all such Orders which are
for quantities which are not

      SUPPLY AGREEMENT   Page 2 of 25

 



--------------------------------------------------------------------------------



 



more than 120% of the quantities specified by Pharmion and Pharmion Designees in
the then-current Rolling Forecast (as defined in Section 2(a) hereof) for the
relevant period, and shall acknowledge promptly (and in any event within ten
(10) business days) each Order in writing and confirm the delivery dates and the
destinations specified in the relevant Order. During the Term, Ash Stevens shall
timely make delivery on Orders for which the delivery date specified is at least
[... *** ...] after the date of the Order. In the event of any inconsistencies
between the terms of this Agreement and any Order issued by Pharmion and
Pharmion Designees hereunder or any acceptance thereof by Ash Stevens, the terms
of this Agreement shall govern.

          (d) Force Majeure. Neither Party shall be considered in default of the
performance of any obligation hereunder to the extent that the performance of
such obligation is prevented or delayed by fire, flood, earthquake, explosion,
strike, acts of terrorism, war, insurrection, embargo, government requirement,
civil or military authority, act of God, or any other event, occurrence or
condition which is not caused, in whole or in part, by that Party, and which is
beyond the reasonable control of that Party (each a “Force Majeure Event”);
provided, however, that Ash Stevens shall notify Pharmion promptly of
anticipated delivery delays and shall use commercially reasonable efforts to
fill delayed Orders as soon as possible. Pharmion may cancel any Order, in whole
or in part, which is delayed more than thirty (30) days after the delivery date
in such Order, but only if Ash Stevens has performed no work on such Order. For
the avoidance of doubt, any failure by suppliers to Ash Stevens to timely
deliver starting materials, ingredients, resources and services used to make the
Compound when properly ordered by Ash Stevens shall be considered a Force
Majeure Event.

          (e) Purchase Prices and Payment. Prices for Compound are as specified
in Exhibit B hereto. Ash Stevens shall invoice Pharmion for the purchase price
of all quantities of Compound purchased hereunder concurrently with Ash
Stevens’s shipment thereof to Pharmion, or for the safety stock of Compound
specified in Section 2(b) hereof, when such Compound is placed in such safety
stock for Pharmion by Ash Stevens. All amounts properly invoiced by Ash Stevens
hereunder shall be due and payable thirty (30) days from Pharmion receipt of
such invoices. Payment may be made by corporate check or by wire transfer of
funds to such account in the name of Ash Stevens as Ash Stevens may designate by
notice to Pharmion. Unless otherwise agreed by Ash Stevens in writing, all
payment for Compound purchased by Pharmion Designees shall be charged and
invoiced to the account of Pharmion and Pharmion shall pay all such invoices in
accordance with the terms set forth herein.

          (f) No Diligence Requirement for Pharmion. Nothing in this Agreement
or any other agreement between the Parties shall obligate Pharmion to commence
or continue manufacture of products incorporating Compound, or otherwise
commercialize the Compound or such products. If Pharmion permanently
discontinues the manufacture of products incorporating Compound, then Orders
which have been issued by Pharmion and accepted by Ash Stevens shall not be
deemed to be cancelled, and the Parties shall fulfill their respective
obligations related to such Orders as provide herein unless otherwise agreed in
writing.

          (g) Pharmion shall be the guarantor of, and be fully responsible for,
all payment and other obligations incurred by Pharmion Designees for Orders.
Upon any failure by any Pharmion Designee to pay amounts owing to Ash Stevens or
otherwise fail to perform its

      SUPPLY AGREEMENT   Page 3 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



obligations hereunder, Ash Stevens shall be entitled to full and prompt
compensation by Pharmion for all outstanding payment and other obligations
incurred by Pharmion Designees for Orders. In consideration for the right of
Pharmion Designees to have Orders filled by Ash Stevens hereunder, Pharmion
hereby agrees to indemnify and hold harmless Ash Stevens from and against any
and all losses, obligations, liabilities and expenses (including attorneys’
fees) for claims, demands, actions and proceedings arising in connection with
Orders by any Pharmion Designee if such losses, obligations, liabilities and
expenses would be indemnified by Pharmion pursuant to Section 9(c) hereof if
Pharmion were the purchaser of the Compound. Notwithstanding anything herein to
the contrary, Ash Stevens may in its sole discretion require that each Pharmion
Designee that is not an affiliate of Pharmion enter into a supply agreement on
substantially the same terms as this Agreement as a condition to submitting any
Order hereunder.



  2.   ROLLING FORECAST; SAFETY STOCK

          (a) Rolling Forecast. Pharmion shall provide Ash Stevens with a twelve
(12) month rolling delivery forecast of the quantity of Compound that Pharmion
and Pharmion Designees intends to purchase from Ash Stevens in the periods
specified (the “Rolling Forecast”). The first six months of the Rolling Forecast
(the “Firm Period”) shall be binding, subject to the next sentence, and the last
six months of the Rolling Forecast (the “Estimate Period”) shall be non-binding.
Pharmion shall update the Rolling Forecast every three (3) months; provided,
however, in each such update, Pharmion may (i) revise (increase or decrease) the
Rolling Forecast for the Estimate Period, and (ii) increase the Rolling Forecast
for the Firm Period by a maximum of [... *** ...] from the quantities specified
in the most recent prior Rolling Forecast but may not decrease such forecast
quantities, unless otherwise agreed to in writing by Ash Stevens. Pharmion shall
inform Ash Stevens as soon as possible if Pharmion reasonably expects that
Orders for Compound would vary significantly (more than 20%) from the Rolling
Forecast but while Ash Stevens will endeavor to satisfy Pharmion’s increased
demand using commercially reasonable efforts, it is understood and agreed that
Ash Stevens shall in no event be obligated to deliver quantities of Compound in
excess of those quantities properly forecast in accordance with this
Section 2(a).

          (b) Safety Stock. During the Term of this Agreement, as directed by
Pharmion in its Orders, Ash Stevens shall manufacture and maintain a “safety
stock” of Compound. Pharmion shall have discretion to determine the quantity of
such safety stock from time to time, which shall become the property of Pharmion
upon payment in full therefor in accordance with this Agreement. For the
avoidance of doubt, quantities of Compound Pharmion wishes to have maintained as
a safety stock shall be subject to the forecasting procedures set forth in
Section 2(a). Ash Stevens, when shipping Compound to Pharmion in accordance with
this Agreement, shall manage such safety stock with its own inventories of
Compound on a “first in, first out” basis to maximize shelf life and minimize
spoilage. Ash Stevens shall properly store all inventories of Compound
(including such safety stock) prior to delivery pursuant to Section 3 hereof in
accordance with the Specifications, cGMPs and the instructions of Pharmion; such
storage shall be at Ash Stevens’ cost, except for the storage of such safety
stock (for time periods after the date the relevant quantities of the Compound
are released into safety stock until delivered to Pharmion) for which Pharmion
shall pay Ash Stevens [... *** ...]. Title to such safety stock shall pass to
Pharmion upon payment by

      SUPPLY AGREEMENT   Page 4 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Pharmion for such safety stock pursuant to Section 1(e) hereof. Ash Stevens
shall segregate from other inventory and clearly mark such safety stock as the
property of Pharmion, and shall not permit any lien, claim or encumbrance to
apply to such safety stock. Risk of loss for such safety stock shall pass to
Pharmion when actually delivered in accordance with Section 3 hereof. Pharmion
may require Ash Stevens to ship such safety stock as directed by Pharmion at any
time, at Pharmion’s expense pursuant to Section 3. Ash Stevens shall be entitled
to invoice Pharmion for such safety stock storage charges and Pharmion shall pay
all such invoices net 30 days from delivery of Ash Stevens’ invoice. In addition
to the quantities of Compound held as safety stock as directed by Pharmion as
contemplated by the foregoing, to further protect against shortages, Ash Stevens
shall at its own expense maintain its own safety stock of Compound corresponding
to not less than the greater of (i) [... *** ...], and (ii) [... *** ...] of the
aggregate quantities ordered by Pharmion in the immediately preceding twelve
(12) month period, with [... *** ...] of such additional safety stock levels to
be achieved not later than nine (9) months after the Effective Date, and the
full requirements of such additional safety stock levels to be achieved not
later than eighteen (18) months after the Effective Date.

          (c) A “Supply Shortage” shall occur if, at any time during the Term,
the quantities of Compound supplied by Ash Stevens to Pharmion or Pharmion
Designees, as applicable, are less than (i) [... *** ...] of the quantities
specified in Orders accepted by Ash Stevens over a period of three
(3) consecutive months (the “[... *** ...] Trigger”); or (ii) [... *** ...] of
the quantities specified in Orders accepted by Ash Stevens over a period of four
(4) consecutive months (the “[... *** ...] Trigger”), or (iii) [... *** ...] of
the quantities specified in Orders accepted by Ash Stevens over a period of six
(6) consecutive months (the “[... *** ...] Trigger), where in each case such
quantities were properly forecast and ordered by Pharmion or Pharmion Designees
in accordance with this Section 2. In the event of a Supply Shortage, the
provisions of Section 4(e) shall apply.



  3.   SHIPMENT OF COMPOUND

          (a) Shipment. Deliveries of Compound shall be EXW (“Ex Works”,
INCOTERMS 2000) Ash Stevens shipping dock. Upon the request of Pharmion, Ash
Stevens shall at Pharmion’s expense ship Compound to such location in the United
States of America as may be specified by Pharmion in the relevant Order.
Pharmion may not specify delivery locations outside of the United States of
America without the prior written agreement of Ash Stevens. Ash Stevens shall
ship the Compound via carriers which have mutually agreed upon. Unless otherwise
agreed to in writing, Pharmion shall pay all freight charges. Ash Stevens shall
include a packing list in each shipment of the Compound providing the following
information: (i) Purchase Order No.; (ii) Compound Code; (iii) Quantity; and
(iv) Ash Stevens Lot Number; and the shipment shall include the Certificate of
Analysis and Certificate of Compliance (confirming that the Compound has been
manufactured in accordance with cGMPs). Ash Stevens shall also mail a copy of
each packing list to the destination and to Pharmion (to the address specified
by Pharmion, which may be different from the destination) for each shipment at
the time of shipment. Ash Stevens shall comply with Pharmion’s or its designee’s
Receiving Requirements,

      SUPPLY AGREEMENT   Page 5 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



as further described in Exhibit C hereto without additional charge. Risk of loss
for Compound shall pass to Pharmion when Compound is received by the carrier at
Ash Stevens’ shipping dock.

          (b) Short Quantities. After receipt of each shipment of the Compound,
Pharmion or its authorized representatives shall conduct a quantity count of
such shipment. Pharmion shall notify Ash Stevens in writing of any obvious
shortage in quantity of any shipment of the Compound within thirty (30) days
after such receipt (a “Notice of Short Quantity”). A shipment of the Compound is
to be considered to have fulfilled the quantity specified in the relevant Order
if Pharmion or its representatives does not notify Ash Stevens about any
objections within such time periods.

          (c) Defects. Pharmion and its representatives shall have the right,
but not the obligation, to inspect and test the quality of any shipment of the
Compound pursuant to Section 7(b) (Pharmion Inspection) hereof. Ash Stevens
acknowledges and agrees that (i) each shipment of the Compound shall be tested
and inspected by Ash Stevens prior to release in accordance with the
Specifications and cGMPs pursuant to Section 7(a) (Release by Ash Stevens)
hereof, (ii) Ash Stevens shall provide Pharmion with a certificate of analysis
and other proper release documentation for each shipment of the Compound,
(iii) Pharmion and Pharmion Designees may rely upon such certificate of analysis
and other release documentation related to each shipment of the Compound,
(iv) Ash Stevens at its cost shall make and retain “retention samples” for each
shipment of the Compound, as required by Section 6(f) (Retention) hereof, and
(v) Ash Stevens shall not be released of its obligations under this Agreement
related to any shipment of the Compound which has not been inspected or tested
by Pharmion or its representatives. If Pharmion or Pharmion Designee at any time
rejects a shipment of Compound, written notice thereof shall be provided to Ash
Stevens.

          (d) Disputes. If there is a dispute as to whether any portion of any
shipment of the Compound is not in compliance with the requirements of this
Agreement, such dispute shall be resolved by having a representative of Pharmion
observe the performance of the analytical testing by Ash Steven’s personnel or
by having Ash Stevens observe the performance of the analytical testing by
Pharmion’s personnel. If the discrepancy results cannot be resolved in this
manner, the testing shall be performed by an independent, mutually acceptable,
qualified third party. If analytical testing results from Ash Stevens retention
samples are different from analytical testing results from Pharmion retention
samples when contemporaneously obtained in the same laboratory, then the results
from the Ash Stevens retention samples shall govern and control.

          (e) Replacements; Refunds; Exclusive Remedies for Quantities. If a
shipment is properly rejected by Pharmion, Ash Stevens will schedule another
production run as soon as commercially reasonable thereafter and will deliver a
new shipment if so requested in writing by Pharmion. In the event that Ash
Stevens is unable to deliver a replacement shipment of Compound that conforms to
the Specification, Ash Stevens shall refund any money paid by Pharmion for such
shipment. Notwithstanding anything in this Agreement to the contrary, this
Section 3(e) and Sections 4(b)(iii), 4(e) and Section 6(e) are the sole and
exclusive remedies available to Pharmion and Pharmion Designees for any failure
by Ash Stevens to supply Compound that meets the Specification, including,
without limitation, any breach of the warranties and covenants provided by Ash
Stevens in Section 9(a), or for a Supply Shortage,

      SUPPLY AGREEMENT   Page 6 of 25

 



--------------------------------------------------------------------------------



 



however, the foregoing shall not be construed to limit the indemnification
obligations of either Party.



  4.   TERMINATION; LICENSES

          (a) Term. The term of this Agreement (the “Term”) shall be the Initial
Term, together with any applicable Automatic Extension Period(s), unless earlier
terminated pursuant to Section 4(b) hereof.

          (b) Termination. This Agreement may be terminated prior to the
expiration of the Initial Term or the current Automatic Extension Period, as
relevant, as follows, but for no other reason:



  (i)   For Cause. Either Party may terminate this Agreement for any material
breach by the other Party ninety (90) days after a written notice containing
details of the breach has been provided to the other Party, if the breach
remains uncured at the end of the notice period; provided however, that the
foregoing shall not apply to Supply Shortages (for which separate provision has
been made hereunder).     (ii)   For Bankruptcy. Either Party may terminate this
Agreement effective immediately with written notice to the other Party if the
other Party shall file for bankruptcy, shall be adjudicated bankrupt, shall take
advantage of applicable insolvency laws, shall make an assignment for the
benefit of creditors, shall be dissolved or shall have a receiver appointed for
its property.     (iii)   For Quality Concerns. Pharmion shall have the right to
terminate this Agreement immediately if Ash Stevens has been determined under
the procedures in Section 3(d) to be in material breach of any of its warranties
contained in Section 9 and such breach has not been corrected in the manner
provided in this Agreement to the reasonable satisfaction of Pharmion.    
(iv)   Termination for Disbarment. Either Party may terminate this Agreement
effective immediately upon notice if at any time during the Term the Other Party
becomes debarred. Each Party shall notify the other Party immediately if at any
time during the Term the Party or any of its officers or employees becomes
debarred, or receives notice of action or threat of action with respect to its,
his, or her debarment.

          (c) Fulfillment of Orders. If this Agreement is terminated as provided
above by Pharmion, then (i) Pharmion may cancel without liability all
outstanding Orders for which delivery has not been completed, as determined by
Pharmion in its sole discretion, and (ii) such termination will not relieve Ash
Stevens of its obligation to deliver Compound ordered by Pharmion prior to the
effective date of termination (except to the extent Orders are so cancelled by
Pharmion).

          (d) Survival. Upon the expiration or termination of this Agreement for
any reason, the following provisions of this Agreement shall survive in
accordance with their terms:

      SUPPLY AGREEMENT   Page 7 of 25

 



--------------------------------------------------------------------------------



 



Sections 2(b) (Safety Stock), 3(c) (Defects), 3(d) (Disputes), 3(e)
(Replacements; Refunds), 4(c) (Fulfillment of Orders), 4(e) (Back-up Supply and
Licenses), 6(b) (Regulatory Filings), 6(e) (Recalls), 6(f) (Retention), 6(g)
(Further Cooperation), 7(b) (Pharmion Inspection) (such inspections after the
expiration or termination of this Agreement and shall be at mutually agreeable
times, with Pharmion paying Ash Stevens a fee of $200 per hour during such
inspections (as such fee may be increased annually by Ash Stevens by not more
than 5% per year)), 7(c) (Complaints), 8 (Health and Safety), 9 (Warranties and
Indemnifications), 11 (Confidentiality and Proprietary Rights), 12 (Compliance
with Law) and 13 (Other Provisions). The provisions of the Quality Agreement, as
expressly specified therein to survive, shall also survive the expiration or
termination of this Agreement and the Quality Agreement.

          (e) Back-up Supply and Licenses. If a Supply Shortage occurs under
Section 2(c) and written notice of same by Pharmion to Ash Stevens has been
given, then Ash Stevens shall have the opportunity to correct the Supply
Shortage by supplying those quantities of Compound specified in Orders (which
Orders had been properly forecast and submitted by Pharmion or Pharmion
Designees and duly accepted by Ash Stevens) which quantities Ash Stevens had
failed to supply and which failure resulted in triggering one of three
alternative definitions of “Supply Shortage” as set forth in Section 2(c). From
the date that the notice of a Supply Shortage is given, Ash Stevens shall have
the following periods of time as applicable to correct the Supply Shortage:
(i) [... *** ...] if due to the [... *** ...] Trigger, (ii) [... *** ...] if due
to the [... *** ...] Trigger, and (iii) [... *** ...] if due to the [... ***
...] Trigger. If Ash Stevens has failed to correct the Supply Shortage within
the applicable time period, then the Exclusivity Period shall terminate and
Pharmion shall be entitled to exercise back-up supply rights under this Section
4(e) (the “Back-up Supply Rights”) and Pharmion shall thereafter be free to
establish and utilize one or more alternative suppliers for the Compound. Upon
failure by Ash Stevens to correct the Supply Shortage within the applicable time
period, the Exclusivity Period shall terminate and shall not be considered to be
reinstated merely because Ash Stevens manages to correct the Supply Shortage
after the applicable time period for so doing has expired.

     Upon termination of the Exclusivity Period pursuant to this Section 4(e)
and subject to the conditions and limitations set forth below in this
Section 4(e), at the request of Pharmion, Ash Stevens shall provide such
cooperation and assistance to Pharmion as reasonably required to establish such
supplier(s) designated by Pharmion by written notice to Ash Stevens (each a
“Back-up Supplier”). Any third party supplier who has received Ash Stevens’
process trade secrets or proprietary confidential information pertaining to the
Compound (as disclosed for example in Ash Steven’ development report for the
Compound, any batch production record for the Compound or within the CMC
sections of the relevant NDA submissions to the FDA) from Pharmion or an
affiliate of Pharmion, either directly or indirectly, shall for the purpose of
payment of the Fee be deemed also to be a “Back-up Supplier”. Such cooperation
and assistance may include reasonable assistance to facilitate the preparation
of registrations, permits, qualifications and approvals from the relevant
regulatory authorities so that such Back-up Supplier(s) shall be enabled to
satisfy regulatory requirements necessary to commence manufacture and supply of
Compound to Pharmion. Ash Stevens shall be responsible for all of its own
reasonable costs and expenses incurred in association with rendering such
cooperation and assistance. Upon termination of the Exclusivity Period pursuant
to this Section 4(e) and subject to the provisions of this Section 4(e), at the
request of Pharmion, Ash Stevens shall

      SUPPLY AGREEMENT   Page 8 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



transfer to the Back-up Supplier(s) designated by Pharmion all Ash Stevens
know-how or other confidential information within Ash Stevens’ possession that
is necessary for the manufacture of Compound, provided that such Back-up
Supplier(s) shall have entered into a confidentiality agreement with Ash Stevens
in form and substance reasonably satisfactory to Ash Stevens for purposes of
appropriately and reasonably protecting the confidentiality and restricting the
use of any such Ash Stevens know-how or other confidential information.

     Ash Stevens hereby grants to Pharmion the following licenses (which
together with the balance of this Section 4(e) shall survive the expiration or
termination of this Agreement for any reason), subject to Pharmion’s compliance
with the terms and conditions of this Agreement which pertain to the rights
granted in such licenses (the “Licenses”):



  (i)   From and after the Effective Date, a nonexclusive, royalty free license
for the Territory, with the right to sublicense, to use all information and
intellectual property rights owned or licensed by Ash Stevens, including Ash
Stevens’ Inventions, to research, develop, make, have made, use, distribute,
sell and otherwise commercialize products which include Compound.     (ii)  
From and after the earlier of (A) the expiration or earlier termination of the
Exclusivity Period, or (B) the expiration or earlier termination of this
Agreement for any reason, a nonexclusive, royalty-free (except for any Fee
payable hereunder) license for the Territory, with the right to sublicense, to
use all information and intellectual property rights owned or licensed by Ash
Stevens, including Ash Stevens’ Inventions, to research, develop, make, have
made, use, distribute, sell and otherwise commercialize Compound.

     Except as expressly provided below, during the Fee Period (as defined
below), Pharmion shall pay to Ash Stevens a fee of [... *** ...] of Compound
(the “Fee”) for all quantities of Compound purchased or otherwise received from
any Back-up Supplier(s) by Pharmion, its affiliates (including Pharmion
Designees which are affiliates of Pharmion) and Pharmion Designees, and each of
their respective licensee, sublicensees and any other third parties which derive
their right to market and sell products containing the Compound from Pharmion or
a Pharmion affiliate or a licensee of either of the foregoing (collectively, the
“Covered Compound Purchasers”), either directly or indirectly. The Fee payable
for any calendar quarter (or portion thereof) during the Fee Period shall be
paid within ninety (90) days after the end of such calendar quarter and be
accompanied by a report detailing the quantities of Compound sourced from third
parties during such quarter and the calculation of the Fee payable for such
quarter. The Fee will be payable during the period beginning immediately
following any early termination of the Exclusivity Period (i.e. before its
scheduled expiry on May 31, 2011) and ending on May 31, 2011 (the “Fee Period”),
except as expressly provided below.

     The obligation to pay the Fee shall be suspended for a period two years
immediately following any early termination of the Exclusivity Period (i.e.
before its scheduled expiry on May 31, 2011) due to a Supply Shortage pursuant
to this Section 4(e) that Ash Stevens has failed to correct within the
applicable time period herein provided for so doing.

      SUPPLY AGREEMENT   Page 9 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



     The Fee shall not be payable if Ash Stevens has materially breached its
obligations under this Section 4(e), and failed to promptly cure such breach
upon notice thereof, to transfer to the Back-up Supplier(s) the necessary
know-how and confidential information and to provide cooperation and assistance
as reasonably required, it being understood however that Ash Stevens shall be
considered not to be in material breach of such obligations where the Back-up
Supplier(s) has been unable or unwilling to receive or to make effective use of
the information or assistance offered by Ash Stevens.

     The Fee shall not be payable in the event that the uncorrected Supply
Shortage or uncured material breach of this Agreement by Ash Stevens is
demonstrably due to Ash Stevens’ intentional breach of its obligations to
manufacture and supply quantities of the Compound as properly forecasted,
ordered and accepted hereunder (for example, because of Ash Stevens decides to
allocate production capacity reserved for the production of the Compound for
Pharmion to a different compound for another of its customers or fails to order
necessary supplies). For the avoidance of doubt, the Fee shall remain payable
for any termination of this Agreement under circumstances other than as set
forth in the foregoing sentence.

     The Fee shall not be payable in respect of any Compound purchased after
May 31, 2011.

     Notwithstanding any provision in this Agreement to the contrary, Ash
Stevens shall be entitled to suspend (during any period of payment default) the
Licenses under clause (ii) above, if sixty (60) days after written notice has
been given to Pharmion of any failure to pay any amount on account of the Fee
that is due and owing, such amount remains unpaid, provided that Pharmion may
avoid such suspension if the Fee amounts disputed in good faith are deposited in
escrow and supplemented as appropriate pending resolution of the dispute
following the audit process provided in Section 13(o) hereof.



  5.   COMPOUND CHANGES; STARTING MATERIALS

          (a) Compound Changes.



  (i)   Approval Rights. Pharmion, in its sole discretion, shall have the sole
right and authority to make and approve changes in the Specifications or the
Compound; provided, however, that Ash Stevens shall have limited rights as
provided in clause 5(a)(iii) to change suppliers of certain starting materials
which do not have a supplier specified in the Specifications. As used in this
Section 5, “Change Expenses” shall mean the costs to both Parties of making
changes in the Specifications or the Compound, including, but not limited to,
validation and development costs, capital expenditure costs and costs for any
packaging components or other materials rendered unusable as a result of such
changes; to the extent possible, the Parties shall agree upon the amount of
Change Expenses in advance of the implementation of any such change. For
purposes of Change Expenses, each Party shall account for the value of the time
of its personnel at the rate of Two Hundred Dollars (US$200) per hour (as such
fee may be increased annually by each Party by not more than 5% per year).

      SUPPLY AGREEMENT   Page 10 of 25

 



--------------------------------------------------------------------------------



 



  (ii)   Required Changes. Ash Stevens shall promptly (and in any event within
the time period specified by the applicable regulatory authority, or if no such
time period is specified, within thirty (30) calendar days unless another
suitable time period is mutually agreed by the Parties) make any change in the
Specifications or the Compound required to address the requirements of
regulatory authorities approved by Pharmion. Change Expenses for changes
required to address the requirements of regulatory authorities shall be (i) paid
for by Pharmion pursuant to clause 5(a)(iv) hereof if directed to the Compound
specifically, or (ii) paid for by Ash Stevens pursuant to clause 5(a)(iii)
hereof if directed to the operations of Ash Stevens generally (i.e., such
modifications or changes are applicable to both the Compound and one or more
other products manufactured by Ash Stevens). Any net cost decreases per kilogram
for the Compound (after deduction of all Change Expenses) resulting from such
changes shall be allocated as follows: [... *** ...].     (iii)   Discretionary
Changes Requested by Ash Stevens. Ash Stevens shall notify Pharmion in advance
and in writing, by submitting to Pharmion the form substantially as attached as
Exhibit D, of any proposed change that Ash Stevens desires to make in the
Specifications or the Compound or its components. No such change shall be made
without Pharmion’s prior written approval pursuant to clause 5(a)(i), which
approval (i) shall not be unreasonably withheld to change suppliers of certain
starting materials which do not have a supplier specified in the Specifications
or to make other changes that create no regulatory consequence for Pharmion, or
(ii) may be withheld in Pharmion’s sole discretion for any other change. Change
Expenses for any such changes requested by Ash Stevens (including costs to
Pharmion) shall be paid by Ash Stevens without an increase in the prices for the
Compound. Any net cost decreases per kilogram for the Compound resulting from
such changes (after Ash Stevens has first fully recovered all of its investment
in Change Expenses) shall be allocated as follows: [... *** ...].     (iv)  
Discretionary Changes Requested by Pharmion. Pharmion may require that Ash
Stevens make changes to the Specifications, materials, fabrication,
manufacturing or packaging processes, provided that Pharmion shall consult with
Ash Stevens prior to any such change regarding the feasibility and Change
Expenses, to confirm among other things that such changes may be safely
implemented at Ash Stevens’ facilities and are changes permitted under
applicable law. Change Expenses for any such changes requested by Pharmion
(including costs to Ash Stevens) shall be paid by Pharmion. In the event that
raw materials costs or conversion costs are materially increased (as shall be
documented and established by Ash Stevens) by such change, then the prices for
the Compound shall be increased by an equal amount of such cost increases. Any
net cost decreases per kilogram for the Compound resulting from such changes
(after Pharmion has first fully recovered all of its investment in Change
Expenses) shall be allocated as follows: [... *** ...].

      SUPPLY AGREEMENT   Page 11 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



          (b) Second Sources for Key Starting Materials. The Parties acknowledge
that as of the Effective Date there is only once source of the following two
(2) starting materials for the Compound: 5-Azacytosine and
tetra-O-acetyl—D-ribofuranose (the “Key Starting Materials”). In the event that
either such source for a Key Starting Material, for whatever reason, ceases to
be available during the Term, Ash Stevens at Ash Steven’s cost shall use
commercially reasonable efforts to obtain and validate a replacement source
including manufacture of the Key Starting Material 5-Azacytosine by Ash Stevens
if Pharmion so requests.

          (c) Safety Stock of Key Starting Materials. During the Term, Ash
Stevens at Ash Stevens’ cost shall obtain and maintain a “safety stock” of each
Key Starting Material. The quantities of such safety stocks shall be sufficient
for [... *** ...] of the quantities forecasted by Pharmion in its most recent
Rolling Forecast.



  6.   REGULATORY RESPONSIBILITIES

          (a) Quality Agreement. The “Quality Agreement” attached hereto as
Exhibit E is incorporated into this Agreement by this reference as if the
provisions of the Quality Agreement were fully set forth herein. In the event of
any conflict between the provisions of this Agreement and the Quality Agreement,
the provisions of this Agreement shall govern.

          (b) Regulatory Filings. Pharmion shall be responsible for complying
with all applicable regulatory requirements relating to the sale or use of the
Compound within the Territory, including pre-market filings, marketing approval
submissions, and other requirements of the United States Food and Drug
Administration and other regulatory authorities and obtaining a CE Mark in
Europe.

          (c) CMC Sections. Pharmion will maintain, at its cost, all regulatory
filings, including without limitation the Common Technical Document, for the
Products. Pharmion will provide Ash Stevens with a copy of the regulatory file
sections relevant to chemical manufacturing, testing by Ash Stevens, release,
and all updates. Pharmion is responsible for preparing manufacturing, chemistry,
and controls (“CMC”) sections of Regulatory submissions made by Pharmion. Ash
Stevens may be required to assist in preparation of regulatory submissions
related to CMC conducted at Ash Stevens and in answering any questions brought
to Pharmion from Regulatory Authorities as a result of submissions made by
Pharmion.

          (d) Batch Records. Ash Stevens will maintain the master batch records,
the batch record specifications and the test records for the Compound.
Suggestions for changes may originate from either Ash Stevens or Pharmion and
will be documented by change notices (“CNs”), subject to Pharmion’s written
approval of each CN, such approval not to be unreasonably withheld. The approval
list for CNs will include a Pharmion representative in addition to Ash Stevens
normal internal list. Any documentation to support the decision on the changes
will be maintained by Pharmion and Ash Stevens. If a change is to be made to the
master batch record, Ash Stevens will document it by a Change Order based on the
CN.

          (e) Recalls. Each Party shall notify the other of any information,
whether received directly or indirectly, which might affect the marketability,
safety or effectiveness of the Compound and/or which might result in the Recall
or seizure of the Compound or products

      SUPPLY AGREEMENT   Page 12 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



incorporating the Compound. For purposes of this Agreement, a “Recall” shall
mean any action: (i) by Pharmion to recover title to or possession of quantities
of products incorporating the Compound sold or shipped to third parties
(including, without limitation, the voluntary withdrawal of products
incorporating the Compound from the market) or (ii) by any regulatory
authorities to detain or destroy any products incorporating the Compound.
“Recall” shall also include the election by Pharmion to refrain from selling or
shipping quantities of such products to third parties which would have been
subject to a Recall if sold or shipped. The Parties shall take all appropriate
corrective actions, and shall cooperate in the investigations, related to a
Recall. In the event that a Recall results from any cause or event arising from
the defective manufacture, storage or handling of Compound determined in
accordance with Section 3(d) to constitute a breach by Ash Stevens of this
Agreement, Ash Stevens shall be responsible for all documented out-of-pocket
expenses of Pharmion related to such Recall up to a maximum of [... *** ...].
For purposes of this Agreement, the expenses of Recall shall include the
expenses of notification and destruction or return of the Recalled products, all
other documented out-of-pocket costs incurred in connection with such Recall and
the replacement of the Recalled products.

          (f) Retention. Ash Stevens shall maintain and retain for a period
ending five (5) years following the end of the applicable calendar year in which
a Lot reaches the end of its shelf life (or such longer period as may be
required by law):



  (i)   true and accurate books and records relating to its performance under
this Agreement, including without limitation records of the manufacture, testing
and shipping of Compound, at Ash Stevens’ cost;     (ii)   samples of Compound
and starting materials as are necessary to (A) comply with regulatory
requirements applicable to Ash Stevens or Pharmion, and (B) assist with
resolving product complaints and other similar investigations, at Ash Stevens-’
cost; and     (iii)   supplies of qualified Azacitidine reference standard for
the use of Pharmion and Pharmion Designees for analytical testing of Compound
and finished products incorporating Compound, for purchase by Pharmion from time
to time in its discretion for the prices specified in Exhibit F hereto.

Pharmion or an independent testing laboratory nominated by Pharmion may inspect
and test Ash Stevens’s samples relating to Compound in accordance with standard
industry practice upon reasonable written request.

          (g) Further Cooperation. The Parties shall cooperate with one another
as may be reasonably necessary or appropriate to satisfy all governmental
requirements and obtain all needed permits, approvals and licenses with respect
to the development, manufacture, storage, packaging, marketing and sale of
products incorporating the Compound. Such cooperation shall include, without
limitation, communicating with regulatory authorities and making available as
promptly as practicable all information, documents and other materials which
result from the performance by Ash Stevens of its services hereunder which
Pharmion is required to submit or which Pharmion may otherwise reasonably
request in connection with governmental filings

      SUPPLY AGREEMENT   Page 13 of 25

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



relating to the Compound or products incorporating the Compound. Ash Stevens
shall not be paid any additional compensation to provide such assistance during
the Term, but shall be paid after the Term a fee of $200 per hour per employee
providing services for such cooperation (as such fee may be increased annually
by Ash Stevens by not more than 5% per year) as approved in advance by Pharmion;
the costs and expenses of such cooperation, if applicable, shall be subject to
the Parties’ mutual agreement.



  7.   QUALITY ASSURANCE

          (a) Release by Ash Stevens. All Compound shall meet the Specifications
and shall be subjected to a quality control inspection and final release by Ash
Stevens in accordance with Ash Stevens’ quality control standards and in
compliance with cGMPs. As used in this Agreement, the term “cGMPs” means current
good manufacturing practices as required by any applicable regulatory authority
in the Territory, including without limitation pursuant to Parts 210 and 211 of
Title 21 of the United States Code of Federal Regulations, the EU Good
Manufacturing Guidelines, the International Conference on Harmonization
Guidelines (including without limitation Section Q7A) and any other applicable
laws, guidelines and/or regulations, together with the latest FDA and other
applicable guidance documents pertaining to manufacturing and quality control
practice, all as updated, amended and revised from time to time.

          (b) Pharmion Inspection. Pharmion will have the right to inspect or
audit the Compound for integrity and adherence to the Specifications and the
requirements of this Agreement. If any of the Compound of a continuous
production run or shipment (a “Lot”) fails to meet Ash Stevens’ warranties or to
conform to the Specifications or the requirements of this Agreement, Pharmion
may return such Lot at Ash Stevens’ expense for credit, refund or replacement.
If Pharmion or any customer of Pharmion rejects or returns products
incorporating Compound to Pharmion as a result of Compound performance problems,
Pharmion shall notify Ash Stevens in writing within thirty (30) days. At
Pharmion’s option and at Ash Stevens expense, Pharmion shall receive a credit,
refund or replacement for such Compound. If Ash Stevens so requests, Pharmion
will return any such Compound to Ash Stevens at Ash Stevens’ expense. The
provisions of this Section 7(b) shall not limit Pharmion’s other rights
hereunder.

          (c) Complaints. In the event that either Party receives any complaint
regarding the Compound, it shall notify the other Party promptly. Ash Stevens
shall evaluate each such complaint and respond to Pharmion in writing. Pharmion
may also evaluate each such complaint. Pharmion shall have the sole right to
conduct all follow-up and communication with third parties as it deems
appropriate.

          (d) Quality Audits. Ash Stevens shall permit Pharmion and its
representatives to review periodically Ash Stevens’ production and quality
control procedures and records and to inspect Ash Stevens’ facilities at
reasonable times with a representative of Ash Stevens present in order to assure
satisfaction of the requirements of this Agreement. Such reviews and inspections
shall not be more frequent than once per year, provided that the frequency of
such reviews and inspections which are conducted for any reasonable cause shall
not be limited, including without limitation in the event that (i) Ash Stevens
shall receive a “Warning Letter” from the FDA relating to the manufacture,
packaging or labeling of Compound by Ash Stevens,

      SUPPLY AGREEMENT   Page 14 of 25

 



--------------------------------------------------------------------------------



 



(ii) Pharmion has rejected a shipment of Compound for a mutually agreed upon
failure to meet Specifications, or (iii) Pharmion or Ash Stevens shall have
received a series of complaints (i.e., 2 or more complaints relating to
manufacturing only of Compound) from third parties relating to the manufacturing
process for Compound.

          (e) Regulatory Inspections. Ash Stevens will notify Pharmion
immediately of, and shall permit, any inspection of its facilities by a federal,
state or local regulatory agency as well as the results of such inspection.
Pharmion shall have the right to be present at any such inspection to the extent
that such inspection is specifically related to the Compound.

          (f) Compliance with cGMPs. Ash Stevens shall at its cost provide
manufacturing engineering services and develop and validate all processes that
are required to ensure that the Compound conforms to and is manufactured in
accordance with Ash Stevens quality standards and cGMPs.



  8.   HEALTH AND SAFETY PROCEDURES

          Ash Stevens at its cost shall implement and maintain health and safety
procedures for the protection of personnel and the environment related to the
performance of its obligations under this Agreement and for the handling of any
materials or hazardous waste used in or generated by the manufacture and supply
of the Compound. Ash Stevens shall comply with all applicable laws related to
the performance of its obligations under this Agreement. Ash Stevens shall
indemnify Pharmion pursuant to Section 9(d) hereof for any claim or damage,
including without limitation employee injury and environmental contamination,
arising out of or related to the handling of such materials or waste.



  9.   WARRANTIES AND INDEMNIFICATIONS

          (a) Warranties by Ash Stevens. Ash Stevens represents, warrants and
covenants to Pharmion as follows:



  (1)   Quality of Compound. All Compound shall, as of the date of shipment to
Pharmion:



  (A)   meet the Specifications and have been manufactured in accordance with
the Specifications, as then in effect, and requirements specified by Pharmion
under this Agreement;     (B)   have been manufactured in accordance with the
then-current cGMPs and the laws and regulations applicable to the manufacture of
Compound;     (C)   not be adulterated or misbranded within the meaning of the
United States Federal Food, Drug and Cosmetic Act (the “Act”), as amended, and
any similar federal, state or local laws or regulations; and     (D)   not be an
article which may not, under the provisions of the Act, be introduced into
interstate commerce.

      SUPPLY AGREEMENT   Page 15 of 25

 



--------------------------------------------------------------------------------



 



  (2)   No Liens. All Compound shall not be subject to any liens, security
interests or any other encumbrances.

          (b) Mutual Warranties. Each Party represents and warrants to the other
as follows:



  (1)   Power and Authorization. It has all requisite power and authority
(corporate and otherwise) to enter into this Agreement and has duly authorized
by all necessary action the execution and delivery hereof by the officer or
individual whose name is signed on its behalf below.     (2)   No Conflict. Its
execution and delivery of this Agreement and the performance of its obligations
hereunder do not and will not conflict with or result in a breach of or a
default under its organizational instruments or any other agreement, instrument,
order, law or regulation applicable to it or by which it may be bound.     (3)  
Enforceability. This Agreement has been duly and validly executed and delivered
by it and constitutes its valid and legally binding obligation, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights and except as enforcement is subject to general
equitable principles.     (4)   Qualified Personnel. Each Party shall engage and
employ only professionally qualified personnel to perform the services
contemplated hereunder. Neither Party shall use the services of any person
debarred or suspended under the Act. Neither Party has as of the Effective Date
and covenants that they shall not during the Term hire, as an officer or an
employee, any person who has been convicted of a felony under the laws of the
United States of America for conduct relating to the regulation of any drug
product under the Act.

          (c) Indemnity by Pharmion. Pharmion will indemnify and hold harmless
Ash Stevens and Ash Stevens’ suppliers, affiliates, directors, officers,
employees, agents and contractors (the “Ash Stevens Group”) against any and all
claims, actions, causes of action, liabilities, losses, costs, damages or
expenses (including reasonable attorneys’ fees) to the extent arising out of or
in consequence of: (1) the breach by Pharmion of its covenants, representations,
warranties and other obligations hereunder, (2) the negligence and/or willful
misconduct of a member of the Pharmion Group, (3) any intellectual property
infringement claim which relates to aspects of the Compound, such as composition
of matter and methods of use of Compound, that

      SUPPLY AGREEMENT   Page 16 of 25

 



--------------------------------------------------------------------------------



 



are owned or practiced by Pharmion, (4) use by or on behalf of Pharmion of
Compound for clinical trials, or (5) the use, marketing, promotion, sale,
advertising, or distribution of any product containing Compound; provided,
however, that Pharmion shall not be obligated to indemnify any member of the Ash
Stevens Group from any liability to the extent indemnified by Ash Stevens
pursuant to Section 9(d) (Indemnity by Ash Stevens) hereof.

          (d) Indemnity by Ash Stevens. Ash Stevens will indemnify and hold
harmless Pharmion and Pharmion’s suppliers, affiliates, directors, officers,
employees, agents and contractors (the “Pharmion Group”) against any and all
claims, actions, causes of action, liabilities, losses, costs, damages or
expenses (including reasonable attorneys’ fees) to the extent arising out of or
in consequence of (1) the breach by Ash Stevens of its covenants,
representations, warranties and other obligations hereunder, (2) the negligence
and/or willful misconduct of a member of the Ash Stevens Group, and (3) any
intellectual property infringement claim which relates to manufacturing aspects
of the Compound, such as Ash Stevens’ manufacturing process, that are owned or
practiced by Ash Stevens; provided, however, that Ash Stevens shall not be
obligated to indemnify any member of the Pharmion Group from any liability to
the extent indemnified by Pharmion pursuant to Section 9(c) (Indemnity by
Pharmion) hereof.

          (e) Indemnity Procedures. Each of the Ash Stevens Group and the
Pharmion Group seeking indemnification under Section 9(c) and 9(d),
respectively, shall give the indemnifying Party prompt written notice of any
claims made pursuant to Section 9(c) and 9(d), respectively, including any
claims asserted or made by any governmental authority or other third party, for
which the indemnifying Party might be liable under the foregoing
indemnification, together with the opportunity to defend, negotiate and settle
such claims. Each of the Ash Stevens Group and the Pharmion Group seeking
indemnification will cooperate fully with the indemnifying Party in defending or
otherwise resolving any such action, and each indemnified Party in any such
action may at its option and expense be represented in such action. Neither
Pharmion nor Ash Stevens shall be responsible or bound by any compromise made by
the other Party without their prior written consent, which shall not be
unreasonably withheld.

          (f) Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT.

          (g) Disclaimer of warranties. EXCEPT FOR THE WARRANTIES SET FORTH IN
THIS SECTION 9, (i) ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY, ARE EXPRESSLY DISCLAIMED, and (ii) PHARMION ACKNOWLEDGES AND
AGREES THAT ASH STEVENS MAKES NO REPRESENTATION OR WARRANTY WITH REGARD TO THE
COMPOUND OR ANY PRODUCT INCLUDING THE COMPOUND AS TO ITS SAFETY OR EFFICACY AS A
PHARMACEUTICAL PREPARATION, OR AS TO ITS SUITABILITY FOR USE IN HUMANS.



  10.   INSURANCE

      SUPPLY AGREEMENT   Page 17 of 25

 



--------------------------------------------------------------------------------



 



          (a) Ash Stevens Insurance. Ash Stevens shall obtain and maintain, at
all times during the Term of this Agreement, (i) commercial general liability
insurance, including product liability insurance, with financially secure
admitted carriers, with limits of not less than Three Million Dollars
($3,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate, in either case to cover the indemnification obligations of Ash
Stevens under Section 7(d), which shall name Pharmion as an additional insured,
and (ii) workers’ compensation insurance with policy limits of One Million
Dollars ($1,000,000). If requested, Ash Stevens shall furnish to Pharmion
certificates of such insurance in force from time to time during the term
hereof, including renewals and replacements of such coverage.

          (b) Pharmion Insurance. Pharmion shall obtain and maintain, at all
times during the Term of this Agreement, (i) commercial general liability
insurance, including product liability insurance, with financially secure
admitted carriers, or self insurance with appropriate reserves, with limits of
not less than Ten Million Dollars ($10,000,000) per occurrence and Ten Million
Dollars ($10,000,000) in the aggregate, in either case to cover the
indemnification obligations of Pharmion under Section 7(c), which shall name Ash
Stevens as an additional insured, and (ii) workers’ compensation insurance with
policy limits of One Million Dollars ($1,000,000). If requested, Pharmion shall
furnish to Ash Stevens certificates of such insurance in force from time to time
during the Term hereof, including renewals and replacements of such coverage.



  11.   CONFIDENTIALITY AND PROPRIETARY RIGHTS

          (a) Prior Agreements. The Parties acknowledge and agree that the
confidentiality obligations of the Confidentiality Agreement and Process
Agreement shall be expressly superseded by the provisions of this Section 11.
All confidential information disclosed under either the Confidentiality
Agreement or the Process Agreement going forward from the Effective Date of this
Agreement shall be treated as Confidential Information hereunder.

          (b) Confidential Information. The Parties recognize that, in
connection with the performance of this Agreement, each Party (the “Disclosing
Party”) may disclose Confidential Information (as defined below) to the other
Party (the “Receiving Party”). For purposes of this Agreement “Confidential
Information” means proprietary data, information and materials (whether owned by
the Disclosing Party or a third party to whom the Disclosing Party owes a
nondisclosure obligation), excluding such data, information and materials that:
(A) were known to the Receiving Party at the time of the disclosure by the
Disclosing Party as indicated by the Receiving Party’s contemporaneous written
records; (B) has become publicly known through no wrongful act of the Receiving
Party; (C) has rightfully been received by the Receiving Party from a third
party without a duty of confidentiality; or (D) was independently developed by
the Receiving Party without reference to the Disclosing Party’s Confidential
Information.

          (c) Scope of Use and Disclosure. The Receiving Party agrees (i) not to
use any such Confidential Information for any purpose other than in the
performance of its obligations or exercise of its rights under this Agreement
and (ii) not to disclose any such Confidential Information, except (1) to its
employees, contractors, or other bona fide commercial partners who are
reasonably required to have the Confidential Information in connection herewith
and are subject to confidentiality agreements no less restrictive than this
Agreement; (2) to its agents,

      SUPPLY AGREEMENT   Page 18 of 25

 



--------------------------------------------------------------------------------



 



representatives, lawyers, and other advisers that have a need to know such
Confidential Information; (3) pursuant to, and to the extent of, a request or
order by a governmental authority, provided, however, that prior to any such
requested or ordered disclosure, the Receiving Party shall give the Disclosing
Party reasonable advance notice of any such disclosure and shall cooperate with
Disclosing Party in protecting against any such disclosure and/or obtaining a
protective order narrowing the scope of such disclosure and/or use of the
Confidential Information of Discloser; and/or (4) to the extent authorized by
the Disclosing Party in advance in writing. The Receiving Party shall take the
same degree of care that it uses to protect its own confidential and proprietary
information and materials of similar nature and importance (but in no event less
than reasonable care) to protect the confidentiality and avoid the unauthorized
use or disclosure of the Confidential Information of the Disclosing Party. The
restrictions of this Section 11(c) shall apply (i) without limitation by time
for all Confidential Information of Pharmion of a technical nature that normally
would be included within a “Common Technical Document”, or (ii) for a period of
five (5) years following the expiration or termination of this Agreement for all
other Confidential Information.

          (d) Pharmion Materials. Pharmion shall own and retain all right, title
and interest in and to all information, documents and tangible and intangible
materials which Pharmion provides to Ash Stevens in connection with this
Agreement.

          (e) Work Products. Pharmion shall have the non-exclusive right to use
all information, documents and tangible and intangible materials which result
from the performance by Ash Stevens of the services contemplated by this
Agreement (including, without limitation, data, test results, measurements,
quantitative and qualitative analyses, processes, samples, and inventions and
technology relating to the Compound).

          (f) Inventions. All information relating to any innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable (collectively,
“Inventions”) relating to the Compound which are conceived, reduced to practice,
or created solely by Ash Stevens and/or its affiliates or agents in the course
of performing services under this Agreement (including any background or
preexisting technology of Ash Stevens which Ash Stevens so employs), shall be
owned by Ash Stevens. All Inventions relating to the Compound which are
conceived, reduced to practice, or created solely by Pharmion and/or its
affiliates or agents (including any background or preexisting technology of
Pharmion which Pharmion shares with Ash Stevens hereunder), shall be owned by
Pharmion. Pharmion shall and hereby does grant to Ash Stevens and its affiliates
a royalty-free, non-exclusive license during the Term, without the right to
sub-license, to use and/or practice all such Pharmion-owned Inventions solely to
manufacture the Compound hereunder. Each Party shall be solely responsible for
the costs of filing, prosecution and maintenance of patents and patent
applications on its own Inventions. Either Party shall give the other Party
written notice, as promptly as practicable, of all Inventions which can
reasonably be deemed to constitute improvements or other modifications to the
Compound or processes or technology owned or otherwise controlled by such Party.

      SUPPLY AGREEMENT   Page 19 of 25

 



--------------------------------------------------------------------------------



 



          (g) Trademarks. Pharmion shall retain all right, title and interest
arising under the U.S. Trademark Act and all other applicable laws in the
trademarks and trade names related to or associated with the Compound and
products incorporating the Compound and in all other trademarks and trade names
which may be adopted with respect to the Compound and products incorporating the
Compound.

          (h) Survival. This Section 11 shall survive (subject to the five
(5) year survival limitation in Section 11(c)) after any termination or
expiration of this Agreement.



  12.   COMPLIANCE WITH LAW

          Each Party shall act in compliance with all applicable laws,
regulations and orders relating to its performance under this Agreement,
including without limitation as related to the manufacture, storage and
commercialization of the Compound.



  13.   OTHER PROVISIONS

          (a) Entire Agreement. This Agreement, together with the Process
Agreement and Confidentiality Agreement, contain the entire agreement between
the Parties relating to the subject matter of this Agreement and any other
understandings between the Parties relating to the subject matter of this
Agreement are superseded by this Agreement. If there is an inconsistency in the
terms of this Agreement and the Process Agreement or the Confidentiality
Agreement, the provisions of this Agreement shall control. It is agreed that
Sections 11 and 17 of the Process Agreement shall terminate as of the Effective
Date notwithstanding anything to the contrary in the Process Agreement. None of
the terms of this Agreement shall be deemed to be waived or amended by either
Party unless such a waiver or amendment specifically references this Agreement
and is in writing signed by the Party to be bound.

          (b) Notices. All notices and demands required or permitted to be given
or made pursuant to this Agreement shall be in writing and effective when
personally given or when placed in an envelope and deposited in the United
States certified mail, return receipt requested and postage prepaid, addressed
as follows:

     
If to Pharmion:
  If to Ash Stevens:

     
Pharmion Corporation
  Ash Stevens, Inc.
2525 28th Street, Suite 200
  5861 John C. Lodge Freeway
Boulder, CO 80301 USA
  Detroit, MI 48202-3398 USA
Attention: President
  Attention: President

     
With a copy to:
  With a copy to:

     
Pharmion Corporation
  Morrison & Foerster LLP
Corporate Woods Bldg 14, Suite 240
  425 Market Street
8717 W. 110th Street
  San Francisco CA, 95104
Overland Park, KS 66210 USA
  Attention: Key Shin
Attention: Joe Como
   

      SUPPLY AGREEMENT   Page 20 of 25

 



--------------------------------------------------------------------------------



 



or to such other address as to which either Party may notify the other. For the
avoidance of doubt, receipt of notice by Key Shin at Morrison & Foerster LLP
shall not constitute effective notice to Ash Stevens hereunder.

          (c) Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties, their successors and permitted assigns. This Agreement,
including the rights of each Party hereunder and the delegation of the duties of
a Party hereunder, shall be assignable: (i) by Pharmion, in whole or in part,
without the consent of Ash Stevens, to any affiliate of Pharmion; (ii) by
Pharmion, in whole or in part, without the consent of Ash Stevens, in connection
with the sale or license of rights related to a drug product which incorporates
the Compound; (iii) by either Party, in whole or in part, with the written
consent of the other Party; or (iv) by either Party, in whole but not in part,
without the consent of the other Party, to the purchaser of substantially all
the assets of its business to which this Agreement relates; provided, however,
that any such permitted assignee shall execute and deliver to the other Party a
written undertaking to observe and perform the duties of the assigning Party
hereunder, and provided, further, that the assigning Party shall not be released
of any liability hereunder by any such assignment. Any attempted assignment that
does not comply with the terms of this Section 13(c) shall be void.

          (d) Governing Law. This Supply Agreement is deemed to have been
executed in and shall be governed by and construed according to the laws of the
State of Michigan, applicable to contracts made and to be performed in that
State. Each Party hereby submits to the non-exclusive jurisdiction of the courts
of the State of Michigan for purposes of resolving any dispute. If particular
portions of this Supply Agreement are ruled unenforceable, such portions shall
be deleted and all other terms and conditions of this Supply Agreement shall
remain in full force and effect.

          (e) Publicity. Nothing in this Agreement shall be deemed to give
either Party any rights to use the other Party’s trademarks or trade names
without the other Party’s prior specific, written consent. Neither Party shall
publicly refer to the other Party or the existence of this Agreement in any
promotional materials, business plans, investment memoranda, or announcements
without the other Party’s prior specific, written consent, provided, however,
that the foregoing shall not restrict either Party from making any disclosure as
may be reasonably necessary to comply with applicable laws. Notwithstanding the
foregoing, either Party may include the following statement in public
disclosures: “Ash Stevens, Inc. is the manufacturer of the active pharmaceutical
ingredient 5-azacitidine for the product Vidaza marketed by Pharmion, Inc.”

          (f) Independent Contractors. The relationship of the Parties under
this Supply Agreement shall be and at all times remains one of independent
contractors. No Party is an employee, agent or legal representative of any other
Party or shall have any authority to assume or create obligations on any other
Party’s behalf.

          (g) Further Assurances. The Parties agree to negotiate in good faith
and execute such additional documents and to perform all such other and further
acts as may be necessary or desirable to carry out the purposes and intents of
this Agreement.

      SUPPLY AGREEMENT   Page 21 of 25

 



--------------------------------------------------------------------------------



 



          (h) Third Parties. This Agreement is not intended to confer upon any
non-party rights or remedies hereunder, except as may be received or created as
part of a valid assignment.

          (i) Severability. All of the provisions of this Agreement are intended
to be distinct and severable. If any provision of this Agreement is or is
declared to be invalid or unenforceable in any jurisdiction, it shall be
ineffective in such jurisdiction only to the extent of such invalidity or
unenforceability. Such invalidity or unenforceability shall not affect either
the balance of such provision, to the extent it is not invalid or unenforceable,
or the remaining provisions hereof, nor render invalid or unenforceable such
provision in any other jurisdiction.

          (j) Interpretation. The Parties hereto acknowledge and agree that:
(i) each Party and its representatives have reviewed and negotiated the terms
and provisions of this Agreement and have contributed to its revision; (ii) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to each Party hereto and not in favor of or against either Party regardless
of which Party was generally responsible for the preparation of this Agreement.

                (k) Headings. The headings of articles and sections have been
included for convenience only and shall not be considered in interpreting this
Agreement.

                    (l) Incorporation of Exhibits. All exhibits referenced
herein are hereby made a part of this Agreement.

          (m) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same Agreement. This Agreement may be
executed and delivered via electronic facsimile transmission with the same force
and effect as if it were executed and delivered by the Parties simultaneously in
the presence of one another.

          (o) Audits. From and after the time that the Fee becomes payable under
this Agreement, Pharmion and its affiliates (including without limitation any
Pharmion Designees which may be affiliates of Pharmion) (each an “Audited Party”
and collectively the “Audited Parties”), shall keep and maintain accurate books
and records to verify the quantities of Compound sourced from Back-up
Supplier(s) by the Audited Parties during a reporting period as may be
reasonably required to confirm the amounts payable under Section 4(e) on account
of the Fee with respect to such reporting period. The Audited Parties shall
preserve such books and records for a period of three (3) years after the end of
the period covered by such books and records, which obligation shall survive for
three (3) years after expiration or termination of this Agreement. Ash Stevens
shall have the right, on thirty (30) calendar days advance written notice and
not more than once in any twelve (12) month period, to have an independent
accounting firm reasonably acceptable to such Audited Party examine such books
and records of the Audited

      SUPPLY AGREEMENT   Page 22 of 25

 



--------------------------------------------------------------------------------



 



Party solely to verify the accuracy of the Fee reports and the amount of
payments made by the Audited Party hereunder during the preceding four
(4) quarterly reporting periods. The accounting firm shall execute a
confidentiality agreement with the Audited Party in a form mutually acceptable
to the Parties that prohibits the accounting firm from disclosing or using
information obtained in connection with the audit other than the disclosure to
Ash Stevens of the amount of any underpayment or overpayment. Any such audit
shall be conducted during the Audited Party’s regular business hours, in such a
manner so as not to interfere with the Audited Party’s normal business
activities, and shall be at Ash Stevens’ expense, provided that if such audit
reveals an underpayment of more than five percent (5%) during any reporting
period, the Audited Party shall pay the costs of the audit. Pharmion shall
either (i) cause to have included similar audit rights as provided herein in all
agreements with Covered Compound Purchasers , or (ii) another mechanism
reasonably and mutually agreeable to the Parties, so as to permit Ash Stevens to
confirm Fee amounts payable to Ash Stevens for quantities of the Compound
sourced from Back-up Suppliers (other than Ash Stevens).

     IN WITNESS WHEREOF, authorized representatives of the Parties have executed
this Supply Agreement.

              Ash Stevens, Inc.   Pharmion Corporation  
By:
  /s/ Stephen A. Monk   By:   /s/ Judith A. Hemberger  
Name:
  Stephen A. Monk, Ph.D.   Name:   Judith A. Hemberger, Ph.D.  
Title:
  President and CEO   Title:   Executive VP/COO

EXHIBITS A-F ATTACHED HERETO ARE AN ESSENTIAL PART
OF THIS SUPPLY AGREEMENT.

      SUPPLY AGREEMENT   Page 23 of 25

 



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

          Cross     Reference   Exhibit
Summary
  A   Specifications
 
       
Summary
  B   Compound Pricing
 
       
Section 3
  C   Receiving Requirements
 
       
Section 5(a)
  D   Supplier Notice of Change
 
       
Section 6(a)
  E   Form of Quality Agreement
 
       
Section 6(f)(iii)
  F   Prices for Qualified Azacitidine Reference Standard

      SUPPLY AGREEMENT   Page 24 of 25

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Specifications



1.   As specified in that certain document titled “Ash Stevens Inc. Company
Confidential Final Product Specifications & Test Record Form for Azacitidine (1
page) attached hereto, which is incorporated herein by this reference.   2.   As
specified in that certain “Common Technical Document” dated as of December 26,
2003 attached hereto, which is incorporated herein by this reference.

* * * * *

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Compound Pricing

Price per kilo as of the Effective Date (the “Price”): [... *** ...].

The Price shall be adjusted only as follows:



1.   PPI Adjustment. On an annual basis (as of the beginning of each calendar
year) to reflect any increase or decrease in the Producer Price Index NAICS
#325412P (Pharmaceutical preparations) (“PPI”) for the most recent prior year.  
2.   Certain Starting Materials. On an annual basis, to the extent that the cost
of the three following starting materials, in the aggregate for all three
starting materials, (as appropriately weighted in accordance with the quantity
of each used in making a unit weight of Compound) increases or decreases in an
amount in excess of the cumulative increase or decrease in the PPI from the
Effective Date, due to market circumstances beyond Ash Steven’s reasonable
control.

          Starting Material   Costs as of Effective Date   Quantity/Yield
Azacytosine
  [... *** ...]   [... *** ...]
 
       
Ribose Tetraacetate
  [... *** ...]   [... *** ...]
 
       
Trimethylsilyltrifuoramethly Sulfonate
  [... *** ...]   [... *** ...]



3.   Changes to the Specifications. As provided in Section 5(a) (Compound
Changes) of the Agreement.

* * * * *

      SUPPLY AGREEMENT    

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Pharmion
Receiving Requirements

* * * * *
BEN VENUE
REQUIREMENTS
For Customers Supplying Material

11/02N 4/03R 10/03R

PRIOR TO SHIPPING MATERIAL TO BVL, THE CUSTOMER IS REQUIRED TO:



1.   Contact BVL Materials Management to obtain a PO number to aid in proper
receipt of your materials at each of our warehouse locations (See proper
address’s below)   2.   Each shipment must contain a packing slip that includes:



  •   Material Description     •   BVL PO Number     •   BVL Item Number     •  
Customer Lot Number     •   Quantity per Lot, number of containers (gross, tare
& net, for each container per lot for chemicals)



    In addition to the packing slip, the following should be included with the
shipment:



  •   C of A for Chemicals     •   Release criteria (if applicable) for
materials not tested by BVL     •   Product Name/lot number, that Materials are
to be consumed in (only applicable if items are not FIFO)     •   Containers,
packages, pallets, etc., properly identified with lot numbers, weights and
quantities

BVL Materials Management contacts;

     
Receipt Contract
  Subsequent Contacts
Tracie McCray, Materials Clerk
  Annette Semon, Materials Supervisor
TMcCray@cle.boehringer-ingelheim.com
  Asemon@cle.boehringer-ingelheim.com
440-232-3320 x 4306
  440-201-3223

BVL Warehouse Delivery hours for 300 Northfield Road are Monday thru Friday 7:30
a.m. – 5:00 p.m.



  •   (LABELS, CHEMICALS, ETC.)

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



         
•
  Shipping Address:   Problems with deliveries & arrival times please contact:

  Ben Venue Laboratories   Delivery Contact

  300 Northfield Road   Brian Barber, Warehouse Supervisor

  Bedford, Ohio 44146   440-724-2587 Cell Phone

      440-232-3320 ext. 3643

BVL Delivery hours for Tread Road are 8:00 a.m. to 2:00 p.m. Monday thru Friday
or by appointment only



  •   Vials, Stoppers, Seals, (Printed) Shelf Cartons, Unit Cartons, Corrugated
Shippers and non-Printed Corrugated Shippers

                 
•
  Shipping Address:   BVL DISTRIBUTION CENTER        

      19200 TREAT ROAD        

      WALTON HILLS, OHIO 44146      

Warehouse Manager, Jim Kelly 440-201-3629

* * * * *

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Supplier Notice Of Change

MODERATE/MAJOR CHANGE APPROVAL FORM

     
CHANGE REFERENCE NUMBER
 

LOT NUMBERS ASSIGNED TO QUALIFYING BATCHES:

 
 
 
 
 
 

SECTION A: REVIEW OF PROPOSED CHANGE

1. SUMMARIZE CHANGE:

II. SUMMARIZE SUPPORTING DATA: (Attach production batch records and other
production data (i.e. yield, economic impact) from qualifying runs, analytical
results, comparison of quality vs. current production and regulatory
specifications.)

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



III. ITEMS AFFECTED BY CHANGE (check all that apply):

         
Process Validation
  o    
Batch Records
  o    
Specification
  o    
Test Method
  o    
Calibration
  o    
Equipment
  o    
Software Validation
  o    
Hardware Validation
  o    
Regulatory filings
  o    
Other
  o   describe                     

SECTION B: APPROVAL FOR PERMANENT CHANGE

Obtain final approval from the client (attach all correspondence to and from the
client)

             
By
      (DRA)   Date

I. Approval is granted o

II. Approval is denied o

     
REASON(S)
   

             
By
      (QA)   Date

III. SIGNATURES REQUIRED:

         
Production or Project Manager
    Date  

         
Quality Control
    Date  

         
Drug Regulatory Affairs
    Date  

         
Client (fax copy ok)
    Date  

         
Quality Assurance
    Date  

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



EXHIBIT E

Quality Agreement

Quality Requirements for the Manufacture and Supply of Product



1.   Manufacturing Standards



  1.1.   Product Definition



  1.1.1.   Product and Starting Materials will be manufactured and tested in
accordance with the manufacturing batch records and test methods that will be
generated by Ash Stevens and approved by “Company”. The batch records will be
those used for batches produced by Ash Stevens and agreed to by “Company”.
Development work may dictate changes to production procedures, material
specifications and analytical methods. Such changes require approval of
“Company” and Ash Stevens.



  1.2.   Supply of Starting Materials



  1.2.1.   Ash Stevens will supply all materials for the manufacture of Product.
Ash Stevens will only use materials that have been released by its Quality
Assurance (QA) department and are in full compliance with the Specifications.
Ash Stevens will take samples of all API Starting Materials and retain such
samples for a minimum of five (5) years after the date the sample was taken, or
for a longer period, as reasonably requested by “Company” or as required by
applicable law or regulation or as otherwise agreed to by the parties. Sample
disposal for API Starting Materials is to be approved prior to disposal at the
end of five (5) year period or such longer period as may apply. “Company” shall
have the right to take possession of such samples at the end of such five
(5) year period or such longer period as may apply, or request Ash Stevens to
continue to store such samples.



  1.3.   Batch Numbering



  1.3.1.   Ash Stevens will assign unique batch numbers for the Product in
accordance with Ash Stevens Standard Operating Procedures (SOPs).



  1.4.   Processing Responsibilities



  1.4.1.   Ash Stevens will manufacture and inspect the Product in strict
accordance with Good Manufacturing Practices, as set forth in the United States
Code of Federal Regulations (specifically, 21 CFR 210 and 211 and the recently
adopted ICH Guidance Q7a) and The Rules Governing Medicinal Products in the
European Community — Volume IV as amended and updated from time to time, and all
other applicable regulatory requirements.

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



  1.5.   Reprocessing



  1.5.1.   Ash Stevens shall not reprocess a batch without the prior written
consent of a Quality Representative of Ash Stevens and a Quality Representative
of “Company”. The Quality Representatives for “Company” and Ash Stevens are
listed at the end of this Appendix. Reprocessing shall mean introducing Starting
Materials and/or Product that does not conform to established standards or
Specifications back into manufacture by repeating a step that is part of the
manufacturing process.



  1.6.   Changes to the Manufacturing Process



  1.6.1.   Ash Stevens will not make any material changes to the manufacturing
process relating to the Starting Materials or the Product without obtaining the
“Company” Quality Representative’s prior written approval. A material change is
defined as any change that:        a) may affect the quality, purity, identity
or strength of the Starting Materials or the Product; and/or        b) would
result in changing or modifying the Specifications, test methods, SOPs or batch
records relating to the Starting Materials or the Product.     1.6.2   A formal
Change Control process in conformance with a mutually agreed SOP shall be set up
between Ash Stevens and “Company”. As part of this process, the two parties
shall inform each other of any proposal to change significant items of process,
equipment or test, or any item specifically mentioned in the Regulatory Dossier.



  1.7.   Storage of Product



  1.7.1.   Starting Materials and Product will be stored at temperatures to be
specified by “Company”.



2.   Testing



  2.1.   General Testing



  2.1.1.   In-process testing and release testing of Starting Materials, Raw
Materials and Product will be the responsibility of Ash Stevens in accordance
with the test methods agreed to by “Company”. Ash Stevens will transfer the
methods and write test methods and assay qualification protocols that will be
approved by the “Company” Quality Representative.



  2.2.   Provision of Samples to “Company”

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



  2.2.1.   In the event that “Company” requests samples of the Product, Starting
Materials and/or supplies of in-process materials for testing and/or storage,
such samples will be shipped by Ash Stevens to “Company” under the shipping
conditions specified by “Company”.



  2.3.   Packaging Specification



  2.3.1.   Labeling and packaging of Starting Materials and Product will comply
with the batch records, SOPs and written instructions, as recommended by Ash
Stevens and agreed to by “Company”, as appropriate.



  2.4.   Retains



  2.4.1.   Ash Stevens agrees to store all retained samples for API as specified
in the Specifications and Test Record form for that specific material. The
quantity of retain samples will be as specified on Ash Stevens’ Specification
and Test Record form provided that the quantity is sufficient to perform three
full tests of the item shall be retained. API retain samples will be maintained
and retained by Ash Stevens for a period ending five years following the end of
the calendar year in which the Product lot including such API reaches the end of
it’s shelf life.     2.4.2.   “Company” shall be responsible for maintaining the
routine, post-marketing and stability testing program for Product to ICH
guidelines. Upon request, “Company” will provide to Ash Stevens updated
summaries of the stability testing program as required to permit Ash Stevens to
meet its regulatory compliance obligations.



3.   Quality Responsibilities



  3.1.   Process Deviations



  3.1.1.   Any major unplanned deviations in manufacture (including
non-conforming test results) discovered by Ash Stevens shall be reported to
“Company’s” Quality Representative within five (5) business days after the
discovery thereof. Ash Stevens will provide documentation to “Company’s” Quality
Representative of all major deviations. “Company” will make every reasonable
effort to review a temporary change request or quality deviation within five
(5) business days, either giving approval or disapproval to proceed to Ash
Stevens or requisitioning additional information and/or a joint investigation.
“Company” QA will review all deviations as part of the release process. The
resolutions of the deviations must be approved jointly by Ash Stevens’ and
“Company’s” Quality Representatives.

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



  3.2.   Failure Investigations



  3.2.1.   Ash Stevens shall be responsible for investigating any test result or
in-process test, which fails to meet Specification. Each investigation must give
rise to an explanation and/or corrective action, which must be reviewed and
approved by Ash Steven’s Quality Assurance Department. The investigation must
document the effect of any failure on the safety, efficacy or quality of
Product. To support this assurance, additional sampling, testing and checks may
be required and these must be recorded in the batch file.



  3.3.   Documentation



  3.3.1.   Ash Stevens will make available all testing data, batch documentation
and deviations/investigations associated with the batch within (5) business days
after Ash Stevens QA has completed review of the batch production and control
records. The time for release of product typically shall not exceed thirty
(30) business days after the completion of processing.



  3.4.   Statement of Release



  3.4.1.   The final Release of the Product is the responsibility of Ash
Stevens. Consistent with regulatory guidance, Product may not be shipped until
the Release process is complete. Test samples may be made available to “Company”
or to “Company’s” agent prior to release of the bulk batch, at “Company’s”
request.     3.4.2.   A senior person qualified and responsible for quality
assurance for Ash Stevens will sign a Certificate of Conformity and a
Certificate of Analysis confirming that Product has been made and tested in
accordance with the Master Batch Record and with all provisions hereof this
Agreement. The Certificate of Analysis must give full analytical results and the
specification limits for each batch and must be supplied with each delivery of
each batch of Product.



  3.5.   Retention of Records



  3.5.1.   Records relating to manufacture shall be maintained by Ash Stevens in
accordance with the Agreement.



  3.6.   Approval of Ash Stevens Documentation



  3.6.1.   All Ash Stevens SOPs and documentation relating to the manufacture of
Starting Materials and Product will be made available to “Company” for
inspection upon request by “Company”. All batch records, Starting Materials
Specifications, Intermediate Product Specification and Final Product
Specifications will be approved in advance by “Company”.



  3.7.   Access by “Company” Representatives

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



  3.7.1.   Upon “Company’s” request, Ash Stevens will permit “Company” to have
one or more representatives present in the Facility to observe manufacture of
Starting Materials and Product in accordance with the Agreement.



  3.8.   Performance of Quality Audits



  3.8.1.   Ash Stevens will permit “Company’s” Quality Representative or his/her
designees to enter Ash Stevens’s Facility upon reasonable notice during regular
business hours for the purpose of performing quality audits of the Facilities
used in the manufacture, storage, analysis and shipping of Starting Materials
and Product.



  3.9.   Validation



  3.9.1.   Ash Stevens shall be responsible for ensuring that the manufacturing
process and analytical methodologies are validated. The aim of this validation
is to ensure that the process is capable of consistently achieving Product’s
acceptance specifications using validated analytical methods.     3.9.2.   Ash
Stevens shall be responsible for ensuring that adequate cleaning is carried out
between batches of different products to prevent cross contamination. The
cleaning process shall be validated. The validation shall be updated to cover
any new products made in the same facilities as those for Product for “Company”.
    3.9.3.   Ash Stevens shall be responsible for the qualification of all
relevant utility, equipment, computer systems and facilities associated with the
manufacture, storage or testing of Product.



  3.10.   Laboratories



  3.10.1.   Ash Stevens shall be responsible for ensuring that all laboratories,
including contract laboratories, are compliant with relevant cGMP’s, including
Good Laboratory Practices and are qualified in all of the methodology associated
with Product.



4.   Shipping and Transport of Product



  4.1.   Ash Stevens will pack and ship Starting Materials and Product according
to Ash Stevens’ SOPs and “Company’s” instructions for quantities and consignees.
Instructions should be provided at least five (5) business days prior to the
desired date of receipt. Shipments from Ash Stevens will routinely be made on
Monday, Tuesday, Wednesday or Thursday to preclude weekend handling by agents.



5.   Regulatory Inspections

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



  5.1.   Notification of Regulatory Inspections



  5.1.1.   Each party will notify the other within twenty-four (24) hours after
becoming aware of any regulatory inspections of Facility that involve Product.
Both Parties will notify each other of any issues that affect regulatory
approval, filings or continued supply of Product.



  5.2.   Review of Regulatory Finding



  5.2.1.   Ash Stevens agrees that “Company” may review and approve all
regulatory findings or communications between Ash Stevens and any authority that
directly affect the Product.



6.   Communication



  6.1.   All communication affecting the Quality Requirements shall be between
the Quality Representatives, except as otherwise stated in the Agreement.



7.   Conflict Resolution



  7.1.   Any disputes or conflicts relating to these Quality Requirements will
be resolved by Ash Stevens and “Company” Quality Representatives in a timely and
equitable manner and in compliance with all applicable regulatory requirements
and in accordance with cGMPs, as applicable. Such resolutions shall be in
writing and will be signed by an Ash Stevens and a “Company” Quality
Representative.



8.   Quality Information to be Provided



  8.1.   Data provided to “Company” by Ash Stevens upon request only applies to
“Company’s” materials, data, not other ASI projects.     8.2.   Ash Stevens will
provide “Company” with an Annual Product Review according to the requirements
defined by the “Company”.



9.   Trade Secrets and Proprietary Information



  9.1.   Production Procedures, Specifications and Test Methods developed
specifically and uniquely for preparation of the Product may not be divulged to
third parties, with the exception of regulatory bodies, without the express
written consent of the management of Ash Stevens and “Company”.



10.   Complaints



  10.1.   The “Company” shall be responsible for coordinating the investigation
of any complaints about Pharmaceutical products made from Product and shall
notify Ash

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



      Stevens of any complaint which may impact Product’s quality and may be due
to the manufacture, to the quality of any component or to testing of the
Product.     10.2.   Ash Stevens shall investigate and provide a rapid initial
response and a full report as soon as possible and in any event as to enable
“Customer” to meet any required regulatory timeframe.     10.3.   If Ash Stevens
receives any complaint directly it shall promptly notify “Company”.     10.4.  
“Company” shall be responsible for all activities relating to medical
surveillance and reporting to authorities.



11.   Changes to Quality Requirements



  11.1.   These Quality Requirements or any part of them may only be changed by
the signed and dated written agreement of the parties.

Authorized Quality Representatives of the Parties

The following represents the list of people allowed to approve change to these
Quality Requirements (“Quality Representatives”). Any change must be signed by
both parties’ Quality Representative.

“Company” Quality Representatives:



    Quality Assurance Manager
Quality Assurance Director
Vice President, Global Manufacturing

Authorized Ash Stevens Quality Representatives:

     
Senior Quality Assurance Associate
  Senior Quality Assurance Associate
 
   
Quality Assurance Associate
  Quality Control Manager
 
   
Vice President, Quality
   

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED, ACCEPTED AND AGREED TO:

“Company”, Inc.

     
By: /s/ Judith A. Hemberger
   

--------------------------------------------------------------------------------

   
(Signature)
   
 
   
Name: Judith A. Hemberger
   

--------------------------------------------------------------------------------

   
(Print/Type)
   
 
   
Title: Executive VP/COO
Date: 15 April 2005
   
 
   
Ash Stevens, Inc.
   
 
   
By: /s/ Stephen A. Monk

--------------------------------------------------------------------------------

(Signature)
   
 
   
Name: Stephen A. Monk
   

--------------------------------------------------------------------------------

   
(Print/Type)
   
 
   
Title: President & CEO
   
 
   
Date: March 31, 2005
   

      SUPPLY AGREEMENT    

 



--------------------------------------------------------------------------------



 



EXHIBIT F

Prices for Qualified Azacitidine Reference Standard

Price for qualified Compound reference standard per kilo as of the Effective
Date (the “Reference Standard Price”): [... *** ...].

The Reference Standard Price shall be adjusted only as follows:



1.   PPI Adjustment. On an annual basis (as of the beginning of each calendar
year) to reflect any increase or decrease in the Producer Price Index NAICS
#325412P (Pharmaceutical preparations) (“PPI”) for the most recent prior year.  
2.   Changes to the Specifications. As provided in Section 5(a) (Compound
Changes) of the Agreement.

* * * * *

      SUPPLY AGREEMENT    

*** Confidential Treatment Requested

 